Citation Nr: 1505151	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-50 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for squamous cell carcinoma of the left tonsil, with metastasis of the left upper neck and parotid gland, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel
INTRODUCTION

The Veteran had active duty from November 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his December 2012 Substantive Appeal, VA Form 9, the Veteran requested a videoconference Board hearing.  The requested hearing was conducted in August 2014 by the undersigned.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development of the claim to reopen the previously-denied claim of service connection for squamous cell carcinoma of the left tonsil, with metastasis of the left upper neck and parotid gland, to include as secondary to herbicide exposure is necessary.

The Board notes that the Veteran testified at his August 2014 hearing that he was submitting additional information in support of his claim.  Specifically, the Veteran's representative stated that the Veteran was submitting a "three-ring binder of information compiled by the [V]eteran to substantiate the claim consisting of doctors' letters and progress notes."  It was also noted at the hearing that this information was being submitted along with a waiver of RO consideration.  The waiver is contained within the VBMS file.  Unfortunately, however, the substantive information in support of the claim is not associated with the VBMS file.  Given the Veteran's testimony regarding these records, the Board finds that a remand is necessary to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Veteran the supporting documents contained in a three-ring binder referenced during the August 2014 hearing before the undersigned. 

2.  Thereafter, readjudicate the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for squamous cell carcinoma of the left tonsil, with metastatis of the left upper neck and parotid gland, due to herbicide exposure.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




